              Case 2:18-bk-19004-VZ                   Doc 95 Filed 02/15/19 Entered 02/15/19 18:19:05                                      Desc
                                                       Main Document     Page 1 of 8



    Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
    Nos., State Bar No. & Email Address

    M. Jonathan Hayes (Bar No. 90388)
    Matthew D. Resnik (Bar No. 182562)
    Roksana D. Moradi-Brovia (Bar No. 266572)
    RESNIK HAYES MORADI LLP
    17609 Ventura Blvd., Suite 314
    Encino, CA 91316
    Telephone: (818) 285-0100
    Facsimile: (818) 855-7013
    jhayes@RHMFirm.com


        Individual appearing without an attorney
        Attorney for: Debtor
                                             UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

    In re:                                                                      CASE NO. 2:18-bk-19004-VZ
                                                                                CHAPTER: 11

                          JONG UK BYUN,
                                                                                NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
                                                                                CASE RE: (title of motion 1): STIPULATION TO
                                                                                CONTINUE HEARING ON MOTION TO APPOINT
                                                                                CHAPTER 11 TRUSTEE OR CONVERT CASE TO
                                                                                CHAPTER 7
                                                                  Debtor(s)


PLEASE TAKE NOTE that the Order titled ORDER APPROVING STIPULATION TO CONTINUE HEARING ON MOTION
TO APPOINT CHAPTER 11 TRUSTEE OR CONVERT CASE TO CHAPTER 7 was lodged on (date) 2/15/2019 and is
attached. This Order relates to the pleading which is Docket No. 94.




1    Please abbreviate if title cannot fit into text field.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
Case 2:18-bk-19004-VZ   Doc 95 Filed 02/15/19 Entered 02/15/19 18:19:05   Desc
                         Main Document     Page 2 of 8




                         EXHIBIT A
Case 2:18-bk-19004-VZ        Doc 95 Filed 02/15/19 Entered 02/15/19 18:19:05      Desc
                              Main Document     Page 3 of 8


 1    M. Jonathan Hayes (Bar No. 90388)
      Matthew D. Resnik (Bar No. 182562)
 2    Roksana D. Moradi-Brovia (Bar No. 266572)
      RESNIK HAYES MORADI LLP
 3    17609 Ventura Blvd., Suite 314
      Encino, CA 91316
 4    Telephone: (818) 285-0100
      Facsimile: (818) 855-7013
 5    jhayes@RHMFirm.com
 6    Attorneys for Debtor
      Jong Uk Byun
 7
 8                         UNITED STATES BANKRUPTCY COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10                                     LOS ANGELES DIVISION
11 In re                                         )   Case No. 2:18-bk-19004-VZ
                                                 )
12                                               )   Chapter 11
                 JONG UK BYUN,                   )
13                                               )   ORDER APPROVE STIPULATION TO
                                                 )   CONTINUE HEARING ON MOTION
14                                       Debtor. )   TO APPOINT CHAPTER 11 TRUSTEE
                                                 )   OR CONVERT CASE TO CHAPTER 7
15                                               )
                                                 )
16                                               )
                                                 )
17                                               )
                                                 )
18                                               )
                                                 )
19                                               )
                                                 )
20
21
           Jong Uk Byun, the Debtor and Debtor-In-Possession in the above captioned case
22
     (the “Debtor”), Packo Investment, Bae Family Trust, Soo Yeong Kim, Mohamed Sanfaz,
23
     and Toni Ko, (the “Movants” and collectively the “Parties”) by and through their
24
     respective counsel, having filed a STIPULATION TO CONTINUE HEARING ON
25
     MOTION TO APPOINT CHAPTER 11 TRUSTEE OR CONVERT CASE TO
26
     CHAPTER 7 with the Court on February 15, 2019, as Docket No. 94, and good cause
27
     appearing therefor,
28
Case 2:18-bk-19004-VZ    Doc 95 Filed 02/15/19 Entered 02/15/19 18:19:05             Desc
                          Main Document     Page 4 of 8


 1        IT IS HEREBY ORDERED THAT:
 2        1. The Stipulation is APPROVED; and
 3        2. The hearing on the Motion to Appoint a Chapter 11 Trustee or in the
 4           Alternative, to Convert the Case to Chapter 7 (the "Motion") set for February 26,
 5           2019 at 11:00am. is continued to April 16, 2019 at 11:00 a.m. and to continue
 6           the due dates of any further pleadings to the dates set forth in the local rules.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
         Case 2:18-bk-19004-VZ                   Doc 95 Filed 02/15/19 Entered 02/15/19 18:19:05                                      Desc
                                                  Main Document     Page 5 of 8


                                                  PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
17609 Ventura Blvd., Suite 314, Encino, CA 91316.

A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
2/15/2019 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   Theron S Covey tcovey@rasflaw.com, CAECF@tblaw.com
    •   Hal D Goldflam hgoldflam@frandzel.com, bwilson@frandzel.com
    •   M. Jonathan Hayes jhayes@rhmfirm.com,
        roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.co
        m;priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com
    •   David W. Meadows david@davidwmeadowslaw.com
    •   Katrina M Miller kmiller@pskfirm.com
    •   Kelly L Morrison kelly.l.morrison@usdoj.gov
    •   Daniel E Park dpark@parksylvalaw.com
    •   Darren L Patrick dpatrick@omm.com
    •   Steven G. Polard spolard@ch-law.com, cborrayo@ch-law.com
    •   Valerie Smith claims@recoverycorp.com
    •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) 2/15/2019 I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Hon. Vincent P. Zurzolo
U.S. Bankruptcy Court
Central District – LA Branch
255 E. Temple Street, Suite 1360
Los Angeles, CA 90012

Jong Uk Byun
8201 Santa Fe Ave.
Huntington Park, CA 90255

ALL CREDITORS:

Allen Park -Packo                                                               Bae Family
440 S. Vermont Ave., #301                                                       440 S. Vermont Ave., #301
Los Angeles, CA 90020                                                           Los Angeles, CA 90020

Amex                                                                            Bejac
Correspondence/Bankruptcy                                                       569 S. Van Buren Street
Po Box 981540                                                                   Placentia, CA 92870
El Paso, TX 79998
                                                                                Bok Sook Byun
        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                    Page 2                        F 9021-1.2.BK.NOTICE.LODGMENT
        Case 2:18-bk-19004-VZ                   Doc 95 Filed 02/15/19 Entered 02/15/19 18:19:05                                      Desc
                                                 Main Document     Page 6 of 8


c/o Steven Polard                                                              Attn: Hal D. Goldflam
1880 Century Park E, Ste 404                                                   1000 Wilshire Blvd., 19th Fl.
Los Angeles, CA 90067                                                          Los Angeles, CA 90017-2427

California Dept of Tax and Fee Admi                                            DLI Assets Bravo, LLC
Special Ops, MIC 55                                                            c/o Katrina M. Miller
PO Box 942879                                                                  110 North Washington St., #500
Sacramento, CA 94279-0005                                                      Rockville, MD 20850

City of Los Angeles                                                            Genesis Bankcard Services
Office of Finance                                                              Po Box 4477
200 North Spring St., RM 101                                                   Beaverton, OR 97076
Los Angeles, CA 90012
                                                                               Hose-Man
Coleman & Horowitt, LLP                                                        5397 North Irwindale Ave
499 West Shaw, Ste. 116                                                        Irwindale, CA 91706
Fresno, CA 93704
                                                                               Hyundai Steel Company
Coleman & Horowitt, LLP                                                        c/o Taejoong Kim
1880 Century Park East                                                         10550 Talbert Ave. Fl2
Suite 404                                                                      Fountain Valley, CA 92708
Los Angeles, CA 90067
                                                                               Internal Revenue Service
CP Construction                                                                P.O. Box 7346
105 N. Loma Place                                                              Philadelphia, PA 19101-7346
Upland, CA 91786
                                                                               Jinah Oh
Creditors Adjustment                                                           21856 S. Vermont Ave., #6
14226 Ventura Blvd.                                                            Torrance, CA 90502
Sherman Oaks, CA 91423
                                                                               Joan Park
Daniel Park                                                                    c/o Daniel Park
3435 Wilshire Blvd., Ste 2700                                                  3435 Wilshire Blvd. #2700
Los Angeles, CA 90010                                                          Los Angeles, CA 90010

DTSC - Site Clean Up Program                                                   Kap Chan Chong
P.O. Box 806                                                                   3580 Wilshire Blvd., Suite 900
Sacramento, CA 95812                                                           Los Angeles, CA 90010

First Premier Bank                                                             Los Angeles County Tax Collector
Attn: Bankruptcy                                                               PO Box 54110
Po Box 5524                                                                    Los Angeles, CA 90054-0110
Sioux Falls, SD 57117
                                                                               M & A Equities, LLC
First Saving Bank / Blaze                                                      c/o Packo Investments, Inc.
Attn: Bankruptcy                                                               440 S. Vermont Ave., #301
Po Box 5096                                                                    Los Angeles, CA 90020
Sioux Falls, SD 57117
                                                                               Mohamed Sanfaz
Franchise Tax Board                                                            440 S. Vermont Ave., #301
Attn: Bankruptcy Unit                                                          Los Angeles, CA 90020
P.O. Box 2952
Sacramento, CA 95812-2952                                                      Municipal Services Bureau
                                                                               8325 Tuscany Way, Bldg 4
Bank of Hope                                                                   Austin, TX 78754-4734
c/o Frandzel Robins Bloom & Csato, L.C.
       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                        F 9021-1.2.BK.NOTICE.LODGMENT
        Case 2:18-bk-19004-VZ                   Doc 95 Filed 02/15/19 Entered 02/15/19 18:19:05                                      Desc
                                                 Main Document     Page 7 of 8


Ocwen Loan Servicing                                                           Orange, CA 92867
1661 Worthington Road Ste, 100
West Palm Beach, FL 33409                                                      Stephen M. Cook
                                                                               7210 Jordan Ave.
Ocwen Loan Servicing                                                           Canoga Park, CA 91303-1223
Attn: Bankruptcy Department
PO Box 24605                                                                   Synchrony Bank/Amazon
West Palm Beach, FL 33416                                                      Attn: Bankruptcy Dept
                                                                               Po Box 965060
Packo Investments                                                              Orlando, FL 32896
440 S. Vermont Ave., #301
Packo In, CA 90020                                                             Wells Fargo Bank
                                                                               dba Wells Fargo Dealer Services
Par Funding                                                                    Attn: Bankruptcy
Complete Business Solution Group                                               Po Box 19657
141 N. 2nd Street                                                              Irvine, CA 92623-9657
Philadelphia, PA 19106
                                                                               Zamucen & Curren, LLP
Quarter Spot Inc./DLI Assets Bravo                                             17898 Skypark Circle, Sutie C
110 N. Washington St., Ste. 500                                                Irvine, CA 92614
Rockville, MD 20850

Quantum3 Group LLC                                                             RETURNED MAIL/REMOVED CREDITORS:
as agent for GPCC I LLC
PO Box 788                                                                     Cemex Construction Materials
Kirkland, WA 98083-0788                                                        1430 Santa Clara Street
                                                                               Santa Paula, CA 93060
San Bernadino County Treasurer Tax
268 W. Hospitality Lane, 1st FL                                                Eisner Jaffe
San Bernardino, CA 92415                                                       9601 Wilshire Blvd., 7th FL
                                                                               Beverly Hills, CA 90210
Sequoia Financial Svcs
Attn: Bankruptcy                                                               Prima Financial
28632 Roadside Dr , Ste 110                                                    680 Langsdorf Drive, Suite 207
Agoura Hills, CA 91301                                                         Fullerton, CA 92831

Small Business Administration                                                  Deutsche Bank National Trust Co
200 West Santa Ana Blvd., Ste 180                                              Nationstar Mortgage LLC
Santa Ana, CA 92701                                                            350 Highland Dr
                                                                               Lewisville, TX 75067
Soo Yeong Kim
8300 Santa Fe Avenue                                                           Cemex Construction Materials
Huntington Park, CA 90255                                                      1430 East Santa Clara Street
                                                                               Santa Paula, CA 93060
Soo Yeong Kim
c/o JJ Kim & Associates PC                                                     Toni Ko
6 Centerpointe Dr., Suite 630                                                  1100 S. Hope Street
La Palma, CA 90623                                                             Los Angeles, CA 90015

Southern County Oils                                                           Soo Yeong Kim
1800 West Katella Ave., Suite 400                                              c/o JJ Kim & Associates, PC
P.O. Box 4159                                                                  9252 Garden Grove Blvd., Suite 23
Orange, CA 92863                                                               Garden Grove, CA 92844

Southern County Oil Co.                                                        Yeon Shim Song
1800 West Katella Ave., Suite 400                                              c/o JJ Kim & Associates, PC
       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 3                        F 9021-1.2.BK.NOTICE.LODGMENT
        Case 2:18-bk-19004-VZ                   Doc 95 Filed 02/15/19 Entered 02/15/19 18:19:05                                      Desc
                                                 Main Document     Page 8 of 8


9252 Garden Grove Blvd., Suite 23                                              c/o Darren Patrick
Garden Grove, CA 92844                                                         O'Melveny & Meyrers LLP
                                                                               400 South Hope St., 18th FL
Hyandai Steel Company                                                          Los Angeles, CA 90073

                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 2/15/2019 I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 2/15/2019                     Ja’Nita Fisher                                                 /s/ Ja’Nita Fisher
 Date                         Printed Name                                                    Signature




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 4                        F 9021-1.2.BK.NOTICE.LODGMENT
